Citation Nr: 1231157	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO. 08-17 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma (diagnosed as Waldenstrom macroglobulinemia), claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In January 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO. A transcript of the hearing has been associated with the record.

In March 2010, the Board remanded the claim to the RO for further development, to include obtaining a copy of the Veteran's service personnel records and deck logs from the USS John F. Kennedy.

In a September 2011 rating decision, the Appeals Management Center (AMC) granted service connection for major depression and assigned a 70 percent evaluation, effective December 28, 2006. The action constituted a full grant of the benefit sought, and the claim for service connection for chronic depression is no longer pending appellate review. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran did not have symptoms of, a diagnosis of, or treatment for Waldenstrom macroglobuminemia within one year after discharge from service, or until many years after active service.

2. The Veteran did not serve in the offshore or inland waters of Vietnam and his service did not involve duty or visitation to the Republic of Vietnam.

3. The Veteran was not exposed to herbicide agents, to include Agent Orange, during his shipboard service.


CONCLUSION OF LAW

The criteria for service connection for Waldenstrom macroglobulinemia, claimed as due to exposure to Agent Orange, are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A VCAA letter issued by the RO in January 2007 explained the evidence necessary to substantiate the claim for service connection for Waldenstrom macroglobulinemia. The letter also informed the Veteran of his and VA's respective duties for obtaining evidence and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). 

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, and private treatment records.

A VA examination is not required for the claim of service connection for Waldenstrom macroglobulinemia. There is no dispute that the onset of the cancer was many years after service and there is no contention or indication that it began during service or was manifest to a compensable degree within one year of discharge from service. See 38 C.F.R. §§ 3.303, 3.307, 3.309(a). 

The Veteran contends that his cancer was caused by exposure to certain herbicide agents, including Agent Orange, that he claimed he was exposed to while serving aboard the USS John F. Kennedy. As will be discussed below, the evidence neither shows that the Veteran served on land or in the inland waterways in Vietnam, nor does it show that the Veteran was exposed to herbicides during service. The preponderance of the evidence shows that a presumption of exposure to Agent Orange is not warranted. Because exposure to Agent Orange is not shown, a medical opinion as to whether his current cancer is due to his claimed exposure to Agent Orange is not required. An examination is not required because the evidence does not indicate that the Veteran has a disability or symptoms that may be associated with his period of active service. McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006); Duenas v. Principi, 18 Vet.App. 512 (Fed. Cir. 2004). 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Merits of the Claim

The Veteran contends that during service aboard the USS John F. Kennedy in approximately 1973 or 1974, he was exposed to an herbicide agent. He reports that he was ordered to mop an unknown substance off of the floor of a room storing 55-gallon drums after the ship returned from the Persian Gulf. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet.App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran's current diagnosis of Waldenstrom macroglobulinemia is not in contention. Private medical records from Vanderbilt Medical Center indicate that the Veteran was treated and diagnosed with Waldenstrom macroglobulinemia beginning in December 2004. 

In a January 2010 private medical opinion, John P. Greer, M.D., noted that the Veteran had a reported history of exposure to Agent Orange. The physician also stated, "There has been data linking hematologic cancers to Agent Orange exposure and Waldenstrom macroglobulinemia represents one of these cancers." 

The physician's opinion concerning data linking certain cancers to Agent Orange exposure is also not in contention. However, Dr. Greer's opinion does not establish that the Veteran was exposed to Agent Orange. The central inquiry in this case concerns the Veteran's claimed exposure to Agent Orange. 

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2002). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (finding valid VA's interpretation that grants the presumption of exposure to Agent Orange to a veteran who set foot in Vietnam or served on a vessel in the waters off the coast of Vietnam without setting foot in or traveling the inland waterways of Vietnam).

There is no evidence of record indicating that the Veteran served within Vietnam or in its waters. A May 2007 VA Agent Orange examination report indicated that the Veteran denied any overseas service and he reported that he served two years aboard the USS John F. Kennedy in Norfolk, Virginia, and Jacksonville, Florida. While the Veteran's DD-214 indicates that he had 1 month and 22 days of foreign and/or sea service, during the January 2010 hearing, the Veteran testified that he reported aboard the ship after it returned from the Persian Gulf. He also testified that he never went ashore while the ship was operating off of the coast of Vietnam. He did not state that he was on the ship during its operations off of the coast of Vietnam; in fact, he indicated that he did not report to the ship until after it returned to the "harbor" following operations. During the timeframe of the claimed exposure, deck logs and service personnel records reveal that the ship was in port at the Naval Base in Norfolk, Virginia. Therefore, he may not be presumed to have been exposed to herbicides under 38 U.S.C.A. § 1116(f).

Notwithstanding the provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2, 725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2011). The Court has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure. McCartt v. West, 12 Vet.App. 164, 167 (1999).

In other words, service connection may still be granted if there is adequate evidence to establish that the etiology of the Veteran's cancer was herbicide exposure during service. 

During the January 2010 hearing, the Veteran testified that he reported to the USS John F. Kennedy as the aircraft carrier was returning from the Persian Gulf. He indicated that he was not assigned a specific duty during his first one to two weeks aboard the ship. During that time, he volunteered to mop a storage room with another sailor. He reported that a Chief Petty Officer led the sailors to the storage room and directed them to mop up the substance on the floor. The Chief reportedly told the Veteran not to open the door to the storage room until he left the area. When the Veteran opened the door, he stated that "something was wrong." He noted that there were storage drums in the room and an unknown, oily substance on the floor. He remembered that the brown substance was "a little thicker than water," but it was not oil. 

Review of the Veteran's service personnel records reveals that the Veteran served on the USS John F. Kennedy during service. There was nothing to indicate that the Veteran was exposed to hazardous materials during his shipboard service.

In a May 2009 memorandum concerning research findings regarding Navy and Coast Guard ships during the Vietnam era, the Joint Services Records Research Center (JSRRC) reported that review of numerous official military documents, ships' histories, deck logs, and other sources of information failed to reveal any evidence that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides. JSRRC also noted that it was unable to document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with equipment that was used in Vietnam. 

In March 2012, the RO obtained a report from the National Archives which provided that a search of the Bureau of Naval Personnel deck logs records from December 26, 1973 to February 28, 1974 did not support the Veteran's allegation that he was exposed to materials that he believes were hazardous to his health. The responding archivist noted that only one deck log entry mentioned the Veteran and she submitted a copy of the January 1974 entry which indicated the Veteran was on an unauthorized absence. 

In an April 2012 memorandum to the file, the AMC issued a formal finding of a lack of information to corroborate the Veteran's allegation of exposure to herbicides. The RO noted that the evidence failed to confirm that the Veteran was exposed to herbicides and detailed its efforts to obtain information to corroborate the Veteran's allegation.

The Board finds the Veteran's reported exposure to herbicide agents, to include Agent Orange, is facially implausible. JSRRC reported that it found no evidence that indicated a Navy ship transported tactical herbicide agents.

The Veteran's assertion that he mopped a floor covered in an herbicide agent presumably leaking from a 55-gallon drum aboard the USS John F. Kennedy is also very difficult to believe in light of the absence of any record within the ship's deck logs. According to the Department of the Navy's OPNAV Instruction 3100.7B, all U.S. Navy ships in commission must maintain a deck log, which is the official daily record of the ship, by watch standers. The instruction states, "The ship's deck log describes every circumstance and occurrence of importance or interest which concerns the crew and the operation and safety of the ship, or which may be of historical value." 

The ships' records are highly probative evidence because they were generated with the specific view of recording the events they describe. In this respect, they are akin to official records, which generally enjoy a high degree of probative value in the law. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

The preponderance of the evidence indicates that the Veteran was not exposed to herbicide agents, to include Agent Orange, during his shipboard service aboard the USS John F. Kennedy. His accounts of exposure are not credible and not consistent with service department documentation of record. 

There is no evidence and no contention that the Veteran's Waldenstrom macroglobulinemia began during service or is related to any incident of service other than the claimed exposure to herbicide agents, to include Agent Orange. Accordingly, the criteria for service connection for Waldenstrom macroglobulinemia are not met and entitlement to service connection for this disability is not warranted.

As the preponderance of the evidence is against the claim for service connection for Waldenstrom macroglobulinemia, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal. See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



(CONTINUED ON NEXT PAGE)


ORDER

Service connection for Waldenstrom macroglobulinemia, claimed as secondary to Agent Orange exposure, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


